Case 2:15-cv-04394-JMA-AYS Document 103 Filed 07/23/19 Page 1 of 2 PageID #: 424

                                                                                          FILED
                                                                                          CLERK
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK                                                  7/23/2019 2:25 pm
 ANTHONY TANZA, MICHAEL S. BOSMAN, ROBERT T.                                     U.S. DISTRICT COURT
 GIANI, GARY E. SOBEK, CHARLES ENGEL, FRED H.                               EASTERN DISTRICT OF NEW YORK
 SMITH, CARMELA A. SYZMANSKI, WILLIAM R.                                         LONG ISLAND OFFICE
 SHANNON, BARRY DUBROW, ALEXANDER CIOFFI,
 LANA BONGIOVI, JIMMY ADKINS, JUSTIN A. GRIFFIN,
 GLENNY V. ADON, MICHAEL BONETA, DIETER KERN,
 DENNIS J. DELUCIE, ALBERT VELZSQUEZ, and JAMES R.                       No. 17-CV-3185 (JMA) (AYS)
 HETTI, on behalf of themselves and all others similarly situated,

                                                           Plaintiffs,

                              -against-

 GARDA CL ATLANTIC, INC.,

                                                        Defendant.
 ANTHONY TANZA, MICHAEL S. BOSMAN, ROBERT T.
 GIANI, GARY E. SOBEK, CHARLES INGEL, FRED H.
 SMITH, CARMELA A. SYZMANSKI, WILLIAM R.
 SHANNON, BARRY DUBROW, ALEXANDER CIOFFI,
 LANA BONGIOVI, JIMMY ADKINS, JUSTIN A. GRIFFIN,
 GLENNY V. ADON, MICHAEL BONETA, DIETER KERN,                            No. 15-cv-04394 (JMA) (AYS)
 DENNIS J. DELUCIE, ALBERT VELASQUEZ, and JAMES R.
 HETTI, on behalf of themselves and all others similarly situated,

                                                           Plaintiffs,

                              -against-

 GARDA CL ATLANTIC, INC.,

                                                          Defendant.

                 ORDER SUBSTITUTING "VICTOR DUBROW, AS EXECUTOR OF
            THE ESTATE OF BARRY DUBROW" ASP ARTY PLAINTIFF FOR
                              BARRY DUBROW

        WHEREAS Plaintiff Barry Dubrow died on November 8, 2018; and

        WHEREAS, Victor Dubrow a non-party to this litigation, has submitted, through
 counsel, sufficient evidence that he is the executor of the estate of Plaintiff Barry S. Dubrow,

        NOW, upon application of Victor Dubrow, it is hereby
Case 2:15-cv-04394-JMA-AYS Document 103 Filed 07/23/19 Page 2 of 2 PageID #: 425



         ORDERED that "Victor Dubrow, as Executor of the Estate of Barry Dubrow", is
 substituted as party plaintiff in the place of "Barry Dubrow" ;

        ORDERED that the above caption shall be amended to reflect the substitution; and

        The Clerk of the Comi is directed to remove Bany Dubrow as a paiiy plaintiff and add
 "Victor Dubrow, as Executor of the Estate of Barry Dubrow" as a party plaintiff in this action.

 SO ORDERED

 Dated: July 23, 2019
        Central Islip, New York                              Isl (JMA)
                                                     JOAN M. AZRACK
                                                     UNITED STATES DISTRICT JUDGE
